 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing, and the entire record inthis pro-ceeding, we find that the duties, interests, and supervision of thelaboratoryassistants are soclosely related to the officeand clericalemployees that their continued inclusion in the over-all unit is war-ranted.Accordingly, we find that the unit proposed by the AFL isinappropriate.We shall therefore grant the Intervenor's motion todismiss the petition filed in this case.OrderIT IS HEREBY ORDEREDthat the petition filed in Case No. 6-RC-1086by the American Federation of Labor be, and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]EPPFURNITURE COMPANY, ET AL.1andRETAIL CLERKSINTERNATIONALASSOCIATIONLOCAL 1538, AFL,PETITIONER.Case No. 6-RC-1054.November 06, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. G. Stuart Sher-man, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employers are each engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent certain em-ployees of each of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner contends that a multiemployer unit consisting ofoffice and clerical employees, charwomen, and elevator operators ofall the Employers is appropriate. In the event the Board finds thata multiemployer unit is inappropriate, the Petitioner seeks separateunits of these employees for each of the Employers involved herein.IThe following Employers are Involved In this proceeding : Epp FurnitureCompany ;Sol Masiroff,Executor of the Estate of Morris Masiroff, d/b/a Masiroff Furniture Company ;Outlet Furniture Company, Inc.: Reliable Rome Furnishings Company,Inc.; StanleyBrothers Company, Inc. ; and Jack Joseph, Jr., and Donald Joseph, partners, d/b/a JosephBros. Furniture Company.101 NLRB No. 114. EPP FURNITURE COMPANY625The Employers each contend thatsingle-employer units are aloneappropriate in view of eachEmployer's rejection of joint bargainingpractices.Operationsand BargainingHistory of the EmployersEach of the Employersis engagedexclusively in theretail sale ofhome furniture, appliances, and household furnishings.Togetherthey constitute the bulk of the dealers in such goods in Erie, Penn-sylvania, other than departmentstores.The record shows that since1940 these Employers2 have recognized and bargained jointly withFederal Labor Union, Local 19609, as the bargaining agent of theemployees in their respective shipping, repairing, and service depart-ments.These joint negotiations resulted in the execution of singlemaster contracts, the most recent of which will terminate on June 1,1953.It appears that in January 1949, the Petitioner's predecessor soughta multiemployer unit of the sales employees of the Employers.Onthat occasion, the Board characterized the pattern of bargaining be-tween the Employers and the Federal Labor Union as being multi-employer in nature, and concluded that such pattern must control thetype of unit appropriate for the salesmen.3Upon being substitutedfor its predecessor as the certified bargaining representative of amultiemployer unit of sales employees, the Petitioner engaged in jointnegotiations with the Employers which resulted in the execution ofsingle master contracts, the most recent of which terminated on Octo-ber 1, 1952.4On April 10, 1952, the instant petition was filed.5 Since May 15,1952, each Employer has taken the position that it would not bargainjointly, either with the Petitioner as to the employees sought hereinor, prospectively, with any union as to any of its employees.6TheEmployers, however, do not appear to have repudiated either of the'Although there have been changes in the makeup of the Employer group since 1940,all of the instant Employers have taken part in joint negotiations with both the Petitionerand the Federal Labor UnionEpp Furniture Company, et at.,86 NLRB 1204This contract contained an automatic renewal clause with a 60-day "Mill B" date.There is no indication as to the character of negotiations, if any,that have transpired sincesuch contract terminated.5A prior petition had been filed on March 5, 1952, seeking the office and clericalemployees,charwomen,and elevator operators of but one EmployerThereafter,on March13, the Employers'counselwrote to the Regional Director and indicated that single-employer units were probably inappropriate.As a result,the prior petition was with-drawn and the instant petition filed.6AllEmployers,except Reliable and outlet,appear to have repudiated their priorcommon counsel,and were each represented by separate counsel at the hearing.Althoughonly three Employers served letters on the Petitioner and/or the other Employers rejectingjoint bargaining as to the employees sought herein and stating their intentions to bargainindividually therafter as to all other employees,the remaining Employers,either at thehearing or in their briefs,appear to have adopted this same position. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDoutstanding contracts.There is no history of collective bargainingwith respect to the office and clerical employees, charwomen, and ele-vator operators.No negotiations, joint or individual, have been con-ducted between the Employers and Petitioner as to these employees.Upon the record in this case, a clear pattern of multiemployer bar-gaining exists for both the shipping and the sales employees of theseEmployers. The sole question presented is whether or not this patternof bargaining should control the determination of the appropriate unitfor the previously unrepresented employees.7Here, the Board isfaced with the imminent disintegration of the established pattern ofmultiemployer bargaining through the stated intention of the Em-ployers to terminate that pattern at the end of the existing contractterm.Moreover, the Employers presently refuse to bargain jointlywith the Petitioner as to the employees sought herein.The Em-ployers have thus clearly embraced individual action as to all presentand future bargaining. In view of the present disintegration in thejoint bargaining relationship, we believe that it would not effectuatethe policies of the Act to hold that the multiemployer pattern of bar-gaining covering both the shipping and sales employees is controllingwith respect to the employees involved in this proceeding.,,Accord-ingly, in the absence of circumstances requiring a broader unit, weshall find single-employer units appropriate for purposes of collectivebargaining.9The parties are in dispute as to whether certain employees shouldbe included in or excluded from the several units.Merryal Lockeris employed by Masiroff Furniture Company.This Employer seeks her exclusion, the Petitioner her inclusion.Sheacts as private secretary to the Employer's general manager, in whoseprivate office her desk is located, and to the office manager.She han-dles their general correspondence, figures the selling prices on mer-chandise invoices, prepares social security reports, and types out in-come tax returns. It appears that the general manager determinesthe labor relations policy for his firm. Inasmuch as Locker acts ina confidential capacity to the general manager who exercises manage-rial functions in the field of labor relations,10 we shall exclude her fromthe unit of employees of Masiroff Furniture Company.,The question of whether this was an appropriate time for any Employer to seek towithdraw from existing multiemployer units is not before the Board.8 Cf.Gladding,McBean & Co.,96 NLRB 823; seeJoseph E. Seagramand Sons,Inc., 101NLRB 101.eThe Board has held that single-employer units are presumptively appropriate and willbe recognized as such where there is no basis for finding broader units appropriate.RainboBread Company,92 NLRB 181.w Sargoy & Stein,92 NLRB 1693;Republic Steel Corporation,94 NLRB 1294;StandardOilCompany,98 NLRB 282. EPP FURNITURECOMPANY627Marie E. BurtonandNellie G. Wrightare employed by ReliableHome Furnishings Company, Inc.This Employer seeks their exclu-sion, the $etitioner their inclusion.The record shows that Burtonis secretary to the general manager and handles his correspondence,along with the correspondence of other department managers.Al-though final authority rests in the general manager, it appears thatshe has effectively recommended the hire or discharge of a numberof employees and we, therefore, find her to be a supervisor as definedin the Act11Wright is the bookkeeper and is in charge of the pay-roll..She is also responsible for preparing reports on social security,income tax, and unemployment compensation.The evidence in therecord is insufficient to invest her with supervisory status.More-over, as the confidential information possessed by her relates only tomatters of a general business or financial nature, and as she does notact in a confidential capacity to a person exercising managerial func-tions in the field of labor relations, we find that Wright is not a confi-dential employee.32Accordingly, we shall include Wright and ex-clude Burton from the unit of employees of Reliable Home Furnish-ings Company.We find that the following units are appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All office and clerical employees, charwomen, and elevator oper-ators of Epp Furniture Company, excluding all other employees,professional employees, guards, and all supervisors as defined in theAct.(2)All office and clerical employees, charwomen, and elevatoroperators of Masiroff Furniture Company, excluding the private sec-retary to the general manager,13 all other employees, professionalemployees, guards, and all supervisors as defined in the Act.(3)All office and clerical employees, charwomen, and elevator oper-ators of Outlet Furniture Company, Inc., excluding the bookkeeperand office manager, the part-time clerk, all other employees, profes-sional employees, guards, and all supervisors as defined in the Act.(4)All office and clerical employees, charwomen, and elevator oper-ators of Reliable Home Furnishings Company, Inc., including thebookkeeper,14 but excluding the secretary to the store manager,15 thepart-time direct mail clerk, all other employees, professional employ-ees, guards, and all supervisors as defined in the Act.(5)All office and clerical employees, charwomen, and elevatoroperators of Stanley Brothers Company, Inc., excluding all other"Elyria Telephone Company,96 NLRB 162;Milton B.Schweiger,d/b/a SchweigerConstructionCompany,97 NLRB 1407.1Wilson&Co., Inc., 97 NLRB 1388.u MerryalLocker.u NellieG.Wright.s Mary E. Burton.242305-53-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees,professional employees, guards,and all supervisors asdefined inthe Act.(6)Alloffice and clerical employees,charwomen,and elevator oper-ators of Joseph Brothers Furniture Company, excluding the officemanager,all other employees,16professional employees,guards, andall supervisors as definedin the Act.[Text of Direction of Elections omitted from publication in thisvolume.]16 It was stipulated by the Petitioner and this Employer that Norma Jean McCurdy wasnot an employee and, accordingly, should not be included in the unit.LANDISMACHINE COMPANYandDISTRICTNo.9,INTERNATIONALASSOCIATION OF MACHINISTS,AFL,PETITIONER.Case No. 14-RC-1883.November 26, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ralph E. Kennedy, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing production andmaintenance unit, which has been represented by the Intervenor sinceabout 1946, a unit of all toolroom employees at the Employer's St.Louis,Missouri, plant, including two tool grinders working in themilling machine department. In the alternative, the Petitioner iswilling to accept any variation of the requested unit which the Boardmay find appropriate.The Employer and the Intervenor contendthat the unit sought by the Petitioner is inappropriate.IUnited Steelworkers of America,CIO, was permitted to intervene on the basis of itscontractual interest101 NLRB No. 121.